Title: To James Madison from the Reverend James Madison, 3 October 1782
From: Madison, James (Reverend)
To: Madison, James


Dear Col.
Octr. 3d. 1782
I recd. your last, wherein you tell me of the Remembrance of some of my French Acquaintances. I really thought many of them Men of distinguished Merit, tho’ my Acquaintance with them, from our Trip to the Mountains was but short.
Does Peace really retire, or are we too sanguine in our Hopes. Is it not probable that this winter will bring about this Event, so much to be desired by every Friend to Ama.
We have Nothing here. Williamsburg is like a dead Calm in the Midst of the Ocean. It has had it’s Storms, it is now Time to enjoy a little Tranquillity.
Will you be so good as to inform me whether you have a sufft Acquaintance with Mr. Rittenhouse to desire him to furnish you with one of the new invented Cakes for Electrical Expts—on my Acct. He is himself probably too much engaged to attend to it himself, but he might have it made under his Eye. And also the other Parts of the Apparatus belonging to it. If you have, & could engage them for me, I shd. esteem it no small Favr. Mr. Page & myself have both attempted to make them but Without Effect. Any Expence attendant shd. be immy. remitted.
I had thought to have written to Mr. R. himself, but for want of an oppy. have taken this Method—tho’ if you think it better, will still adopt that Mode.

Shd. be much obliged to have the Advertisement on the other side inserted in the public Papers. I beg you’d let me know the Expence of it.
Yours affy.
J Madison
